  Case 16-21342-GLT                  Filed 06/17/20 Entered 06/17/20 10:12:24FILED
                               Doc 104                                          Desc Main
                                    Document      Page 1 of 2                6/16/20 5:08 pm
                         IN THE UNITED STATES BANKRUPTCY COURT               CLERK
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA             U.S. BANKRUPTCY
                                                                             COURT - :'3$
IN RE:
RGW Properties of Beaver County, Inc.
                                                                   NO. 16-21342-GLT
                                 Debtor

RGW Properties of Beaver County, Inc.                              CHAPTER 11

                                 Movant                            Related to Docs. 85, 90
        vs.

Nationstar Mortgage, LLC
dba Champion Mortgage

                                 Respondent



                                       STIPULATION AND ORDER

              AND NOW, come the undersigned parties, by and through their respective counsel, and

   enter into the following Stipulation:

              WHEREAS, Debtor filed a motion to hold Respondent in contempt for an alleged

   violation of the confirmation order in this case;

              WHEREAS, Respondent filed a response opposing the relief requested in Debtor’s

   motion;

              WHEREAS, the parties have reached an agreement to resolve all disputed matters.

               It is therefore stipulated and agreed as follows:

   1.         Debtor shall pay, and Respondent shall accept, a single lump-sum payment in the amount

              of Eleven Thousand One Hundred Eighty-three and 00/100 Dollars ($11,183.00), to be

              received on or before June 30, 2020, as full and final payment of all amounts owed to

              Respondent on its claim secured by the property at 117 Renn Lane, Beaver Falls, PA

              15010 (Claim No. 1-1), as modified by orders of this Court.
Case 16-21342-GLT         Doc 104      Filed 06/17/20 Entered 06/17/20 10:12:24           Desc Main
                                      Document      Page 2 of 2


 2.      Time shall be of the essence as to the payment required pursuant to Paragraph 1 of this

         Stipulation.

 3.      Debtor acknowledges that the payment described in Paragraph 1 reflects a compromise of

         amounts of principal and interest to which Respondent otherwise would be entitled to

         receive but for the parties’ Stipulation herein.

 4.      Upon receipt of the funds to be paid pursuant to Paragraph 1, Respondent shall satisfy its

         mortgage of record.

 5.      Each party shall be responsible for its respective counsel fees incurred in connection with

         the litigation and resolution of Debtor’s motion for contempt.

 6.      Debtor’s motion for contempt filed at Doc. 85 is hereby denied as moot.
         The hearing scheduled for June 18, 2020 is CANCELLED.

 Consented to by:

 /s/ Edgardo D. Santillan, Esquire                            /s/ James C. Warmbrodt, Esquire
 Edgardo D. Santillan, Esquire                                James C. Warmbrodt, Esquire
 Santillan Law, P.C.                                          KML Law Group, P.C.
 Attorney for Debtor                                          Attorney for Respondent
 908 222nd Street                                             701 Market Street, Suite 5000
 Aliquippa, PA 15001                                          Philadelphia, PA 19106
 Phone: 724-770-1040                                          Phone: 412-430-3594
 ed@santillanlaw.com                                          jwarmbrodt@kmllawgroup.com




                                            ulation be and hereby is APPROVED.
 It is hereby ORDERED that the parties’ Stipulation

SO ORDERED
June 16, 2020                                   __________
                                                         ___
                                                           _ ______________________
                                                _________________________________
                                                GREGORY Y L.
                                                           L. TADDONIO
                                                UNITED STATES BANKRUPTCY JUDGE
